Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of June 4, 2014 by and between
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Company”) and John
Bakewell (“Executive”).

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

Executive desires to accept such employment and enter into such an Agreement.

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1.    At-Will Employment. Executive’s employment with the Company commenced as
of your date of hire (the “Effective Date”). Such employment shall be “at-will”
employment. Subject to the terms of this Agreement, the Company may terminate
Executive’s employment and this Agreement for any reason at any time, with or
without prior notice and with or without Cause (as defined herein), but subject
to certain terms set forth in Section 8 below. Similarly, subject to the terms
of this Agreement, Executive may terminate his employment at any time, subject
to Section 8 below.

2.    Position.

a.    Commencing as of the Effective Date, Executive shall serve as the
Company’s Chief Financial Officer and shall report to the Chief Executive
Officer of the Company (the “CEO”) or such CEO’s designee. Executive shall have
such duties and responsibilities as are consistent with such title and position
and/or such other duties and responsibilities as may be assigned from time to
time by the CEO or the Board of Directors of Lantheus MI Holdings, Inc. (the
“Board”). If requested, Executive shall serve as an officer or a member of the
Board of Directors of any of the Company’s subsidiaries or affiliates without
additional compensation.

b.    Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 9.

3.    Base Salary. During Executive’s employment hereunder, the Company shall
pay Executive a base salary at the annualized rate of $400,000, payable in
regular installments in accordance with the Company’s payment practices from
time to time. Executive shall be entitled to annual performance and salary
review, and any increase in base salary shall be in the sole discretion of the
Compensation Committee of the Board. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary”.

 

1



--------------------------------------------------------------------------------

4.    Annual Bonus. With respect to each full fiscal year ending during
Executive’s employment hereunder, Executive shall be eligible to earn an annual
bonus award of sixty percent (60%) of Executive’s Base Salary (the “Target”)
based upon achievement of annual EBITDA and/or other performance targets
established by the Compensation Committee of the Board within the first three
months of each fiscal year (the “Annual Bonus”). The Executive’s eligibility for
2014 will be prorated based on his actual start date with the company. The
Annual Bonus, if any, shall be paid to Executive at the same time as an annual
bonus is paid to other similarly situated executives; provided, that Executive
is an active employee in good standing with the Company on such date of payment.

5.    Equity. Executive shall be eligible to receive future equity awards from
time to time pursuant to Lantheus’ current Equity Incentive Plan, commensurate
with Executive’s level of responsibilities and the level of awards for similarly
situated executives, as determined by the Compensation Committee of the Board in
its sole discretion. The terms and conditions of any such equity awards shall be
set forth in a separate award agreement.

6.    Employee Benefits. During Executive’s employment hereunder, Executive
shall be entitled to participate in the Company’s health, life and disability
insurance, and retirement and fringe employee benefit plans as in effect from
time to time (collectively “Employee Benefits”), on the same basis as those
benefits are generally made available to other similarly situated executives of
the Company.

7.    Business Expenses. During Executive’s employment hereunder, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

8.    Termination of Employment.

(a) Termination By the Company Without Cause. If Executive’s employment is
terminated by the Company without Cause, executive shall receive the following,
subject to Section 8(g):

(i) an amount equal to Executive’s Base Salary on the date of termination, less
taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company’s normal payroll practices,
with payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

(ii) a pro rata portion of the Target Annual Bonus amount that Executive would
have been eligible to receive pursuant to Section 4 hereof in such year of
termination, based upon the percentage of the fiscal year that shall have
elapsed through the date of Executive’s termination of employment, less taxes
and withholdings, payable in substantially equal installments over a period of
12 months in accordance with the Company’s normal payroll practices, with
payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would be otherwise due prior
thereto;

 

2



--------------------------------------------------------------------------------

(iii) provided that Executive elects to purchase continued healthcare coverage
under COBRA, an amount equal to the Company’s portion of the premium for medical
and dental benefits under the Company’s group medical and dental plans that the
Company was paying on Executive’s behalf on the date of termination (which
subsidy will be treated as imputed income) for a period of 12 months, with the
first payment commencing on the Company’s first payroll date after the 60th day
following Executive’s termination of employment, and such first payment shall
include any such amounts that would otherwise be due prior thereto;

(iv) a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if
any, for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive’s termination of
employment;

(v) a lump sum amount equal to any earned, but unpaid, Base Salary, if any,
through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable with the Company’s first payroll after
Executive’s termination of employment; and

(vi) a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 7, incurred through the date of
Executive’s termination of employment.

(b) Termination Without Cause or For Good Reason following a Change of Control.
If, within 12 months following the occurrence of a Change of Control (as defined
in the Shareholders Agreement) of Holdings, Executive terminates his employment
for Good Reason or the Company terminates Executive’s employment with the
Company without Cause, Executive shall receive the following, subject to
Section 8(g):

(i) an amount equal to the Executive’s Base Salary on the date of termination,
less taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company’s normal payroll practices,
with payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

(ii) an amount equal to the full Target Bonus for the year of termination, less
taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company’s normal payroll practices,
with payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

(iii) provided that Executive elects to purchase continued healthcare coverage
under COBRA, an amount equal to the Company’s portion of the premium for medical
and dental benefits under the Company’s group medical and dental plans that the
Company was paying on Executive’s behalf on the date of termination (which
subsidy will be treated as imputed income) for a period of 12 months, with the
first payment commencing on the Company’s first payroll date after the 60th day
following Executive’s termination of employment, and such first payment shall
include any such amounts that would otherwise be due prior thereto;

(iv) a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if
any, for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive’s termination of
employment;

 

3



--------------------------------------------------------------------------------

(v) a lump sum amount equal to any earned, but unpaid, Base Salary, if any,
through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable on the first payroll date after Executive’s
termination of employment; and

(vi) a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 7, incurred through the date of
Executive’s termination of employment. Executive acknowledges and agrees that,
in connection with any Change of Control transaction, except as otherwise
provided in a separate agreement, Executive shall not be entitled to receive,
and shall not be paid, any transaction, success, sale or similar bonus or
payment.

(c) Termination Due to Death or Permanent Disability. Executive’s employment
with the Company shall terminate automatically on Executive’s death. In the
event of Executive’s Permanent Disability, the Company shall be entitled to
terminate his employment.

For purposes of this Agreement, the “Permanent Disability” of Executive shall
mean Executive’s inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more of the material functions of
Executive’s position with or without reasonable accommodation, for a period of:
(i) 90 consecutive calendar days or (ii) an aggregate of 120 days out of any
consecutive 12 month period, and which entitles Executive to receive benefits
under a disability plan provided by the Company.

In the event of a termination of employment under this section, Executive shall
be entitled to following, subject to Section 8(g):

 

  (i) a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if
any, for the year prior to the year of termination, less taxes and withholdings,
payable on the sixtieth (60th) day following Executive’s termination of
employment;

 

  (ii) a lump sum amount equal to any earned, but unpaid, Base Salary, if any,
through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable on the first payroll date after Executive’s
termination of employment;

 

  (iii) a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 7, incurred through the date of
Executive’s termination of employment; and

 

  (iv) a pro rata portion of any Annual Cash Bonus, to the extent earned based
on actual performance by the Company, that Executive would have been eligible to
receive hereunder in the year of termination, based on the percentage of the
fiscal year that shall have elapsed through the date of Executive’s termination
of employment, payable at such time as any such Annual Cash Bonuses are paid to
active senior executives of the Company.

(d) Other Terminations. Executive shall not be entitled to the post-termination
benefits set forth in Section 8(a), Section 8(b) or Section 8(c) above if his
employment with the Company ceases for any reason other than his termination by
the Company without Cause, his resignation for Good Reason or his termination as
a result of his death or Permanent Disability; it being understood that if
Executive’s employment with the Company ceases or terminates for any other
reason, he will not be entitled to any severance or post-termination benefits or
payments, whether hereunder or pursuant to any policy of the Company, other than
a lump sum amount equal to any earned, but unpaid, Base Salary, if any, through
the date of Executive’s termination of

 

4



--------------------------------------------------------------------------------

employment, less taxes and withholdings (payable on the first payroll date after
Executive’s termination of employment), and a lump sum amount equal to any
unreimbursed business expenses, if any, pursuant to and in accordance with
Section 3(e), incurred through the date of Executive’s termination of
employment; provided, that this paragraph shall not alter Executive’s rights or
obligations he may have or be subject to in connection with or with respect to
his equity interests in Holdings, and Executive’s indemnification rights shall
continue to be governed in accordance with any Directors and Officers Liability
Insurance Policy that the Company may maintain and/or with the Company’s
certificate of incorporation or by-bylaws or similar governing document, and
otherwise in accordance with Section 7.

(e) Cause Definition. For purposes of this Agreement, “Cause” means (i) material
failure by Executive to perform Executive’s employment duties (other than as a
consequence of any illness, accident or disability), (ii) continued, willful
failure of Executive to carry out any reasonable lawful direction of the
Company, (iii) material failure of Executive to comply with any of the
applicable rules of the Company contained in its Employee Handbook or any other
Company policy, (iv) fraud, willful malfeasance, gross negligence or
recklessness of Executive in the performance of employment duties, (v) willful
failure of Executive to comply with any of the material terms of this Agreement,
(vi) other serious, willful misconduct of Executive which causes material injury
to the Company or its reputation, including, but not limited to, willful or
gross misconduct toward any of the Company’s other employees, and
(vii) conviction of a crime (or a pleading of guilty or nolo contendere), other
than one which in the opinion of the Board does not affect Executive’s position
as an employee of the Company.

(f) Good Reason Definition. For purposes of this Agreement, “Good Reason” shall
mean, without the Executive’s Consent, (A) the failure of the Company to pay, or
cause to be paid, Executive’s Base Salary or Bonus, as the case may be, when
due, (B) a permanent decrease in the Executive’s Base Salary, or a failure by
the Company to pay material compensation or provide material benefits due and
payable to the Executive under his Employment Agreement, (C) the Company
requiring the Executive to be based at any office or location that is more than
50 miles from the Company’s current headquarters in Billerica, Massachusetts, or
(D) the failure of the Company to cause the transferee or successor to all or
substantially all of the assets of the Company to assume by operation of law or
contractually the Company’s obligations hereunder, and provided further that any
of the events described in clauses (A) or (D) of this section shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes Good
Reason, and provided further, that Good Reason shall cease to exist for an event
on the 30th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date; For the avoidance of doubt, (x) a change in Executive’s reporting
relationships, including but not limited to a change in the number of direct or
indirect reports to Executive, shall not constitute a material and adverse
reduction in Executive’s responsibilities, and (y) commensurate with Executive
performing his duties Executive will be expected to work at the Company’s
headquarters in North Billerica, Massachusetts, as necessitated by business
demands or as reasonably requested by the Company.

(g) Separation Agreement and General Release. The payments and benefits set
forth in Sections 8(a), 8(b) and 8(c) above shall be expressly conditioned upon
Executive’s (or his estate or legal representatives, in the case of
Section 4(c)) execution and delivery to the

 

5



--------------------------------------------------------------------------------

Company of a Separation Agreement and General Release in a form that is
acceptable to the Company (the “Separation Agreement”) and such Separation
Agreement becoming irrevocable within sixty (60) days following Executive’s
termination of employment; provided, that any payments or benefits otherwise due
prior to such sixtieth (60th) day shall be paid on such sixtieth (60th) day. For
the avoidance of doubt, the payments and benefits set forth in Sections 8(a),
8(b) and 8(c) above shall be forfeited if such Separation Agreement has not been
executed, delivered and become irrevocable within such sixty (60) day period.
Such Separation Agreement shall contain release language substantially similar
to the language set forth in Exhibit A attached hereto.

(h.) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
subsidiaries or affiliates.

9.    Non-Competition.

a.    Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1)    During Executive’s employment with the Company and, for a period of one
year following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

(i)    with whom Executive had personal contact or dealings on behalf of the
Company during the one-year period preceding Executive’s termination of
employment;

(ii)    with whom employees reporting to Executive had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or

(iii)    for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

 

6



--------------------------------------------------------------------------------

(2)    During the Restricted Period, Executive will not directly or indirectly:

(i)    engage in any business that competes with the business or businesses of
the Company or any of its affiliates, namely in the testing, development and
manufacturing services for the development, manufacture, distribution, marketing
or sale of radiopharmaceutical products, contrast imaging agents and/or
radioactive generators for the global medical imaging and pharmaceutical
industries, and including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning (a “Competitive Business”);

(ii)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

(iii)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.

(3)    Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly, own, solely as an investment, securities of any
Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such Person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(4)    During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

i. solicit or encourage any employee or consultant of the Company or its
affiliates to leave the employment of, or cease providing services to, the
Company or its affiliates; or

ii. hire any such employee or consultant who was employed by or providing
services to the Company or its affiliates as of the date of Executive’s
termination of employment with the Company or who left the employment of or
ceased providing services to the Company or its affiliates coincident with, or
within one year prior to or after, the termination of Executive’s employment
with the Company.

iii. It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against

 

7



--------------------------------------------------------------------------------

Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

The provisions of this Section 9 shall survive the termination of this Agreement
and Executive’s employment for any reason.

10.    Non-Disparagement. The Executive shall not at any time (whether during or
after Executive’s employment with the Company) make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the Company or any of its affiliates,
except for truthful statements that may be made pursuant to legal process,
including without limitation in litigation, arbitration or similar dispute
resolution proceedings. This Section 10 shall survive the termination of this
Agreement and Executive’s employment for any reason.

11.    Confidentiality; Intellectual Property.

a.    Confidentiality.

(i)    Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information—including,
without limitation, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii)    Confidential Information shall not include any information that is
(A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

8



--------------------------------------------------------------------------------

(iii)    Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 9, 10 and 11 of this
Agreement provided they agree to maintain the confidentiality of such terms.

(iv)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately return to the Company all Company
property and destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Executive’s possession
or control (including any of the foregoing stored or located in Executive’s
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company, its affiliates and subsidiaries, except that Executive may retain only
those portions of any personal notes, notebooks and diaries that do not contain
any Confidential Information; and (z) notify and fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware and promptly return any other
Company property in Executive’s possession.

b.    Intellectual Property.

(i)    If Executive has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to Executive’s employment by the Company, that are
relevant to or implicated by such employment (“Prior Works”), Executive hereby
grants the Company a perpetual, nonexclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business. A list of
all such material Works as of the date hereof is attached hereto as Exhibit B.

(ii)    If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any Company resources (“Company Works”), Executive shall
promptly and fully disclose such works to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

9



--------------------------------------------------------------------------------

(iii)    Executive agrees to keep and maintain adequate and current written
records (in the form of notes, sketches, drawings, and any other form or media
requested by the Company) of all Company Works. The records will be available to
and remain the sole property and intellectual property of the Company at all
times.

(iv)    Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf to execute any documents and to do all other lawfully
permitted acts in connection with the foregoing.

(v)    Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

c.    The provisions of this Section 11 shall survive the termination of this
Agreement and Executive’s employment for any reason.

12.    Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9, Section 10 or Section 11 would be inadequate and the
Company would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

10



--------------------------------------------------------------------------------

13. Miscellaneous.

a.    Governing Law. This Agreement shall be governed by, construed and
interpreted in all respects, in accordance with the laws of the State of New
York, without regard to conflicts of laws principles thereof.

b.    Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral between the Executive and
the Company or any of its affiliates with respect to the Executive’s employment.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

c.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d.    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e.    Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

f.    Set Off. The Company’s obligation to pay Executive the amounts provided
and to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates.

g.    Dispute Resolution. Except with respect to Sections 9, 10, 11 and 12
hereof, any controversy or claim arising out of or related to any provision of
this Agreement that cannot be mutually resolved by the parties hereto shall be
settled by final, binding and nonappealable arbitration in New York, NY by a
single mutually-acceptable arbitrator. Subject to the following provisions, the
arbitration shall be conducted in accordance with the applicable rules of
American Arbitration Association then in effect. Any award

 

11



--------------------------------------------------------------------------------

entered by the arbitrator shall be final, binding and nonappealable and judgment
may be entered thereon by either party in accordance with applicable law in any
court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct of the arbitration or litigation (including attorney’s fees and
expenses) and shall share the fees of the American Arbitration Association and
the arbitrator equally.

h.    Compliance with Section 409A of the Code. The parties acknowledge and
agree that the interpretation of Section 409 A of the Code and its application
to the terms of this Agreement is uncertain and may be subject to change as
additional guidance and interpretations become available. Anything to the
contrary herein notwithstanding, all benefits or payments provided by the
Company to the Executive that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code are
intended to comply with Section 409A of the Code. If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Company
and the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder), if possible, so that either (i) Section 409A of the Code
will not apply or (ii) compliance with Section 409A ofthe Code will be achieved.
The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 13(h); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

i.    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
parties hereto.

j.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:

   Lantheus Medical Imaging, Inc.    331 Treble Cove Rd.    Bldg. 600-2    N.
Billerica, MA 01862    Attention: Michael Duffy,    Vice President and General
Counsel    Email: Michael.Duffy@lantheus.com

If to Executive:

   To Executive’s address on file with the Company

 

12



--------------------------------------------------------------------------------

k.    Executive Representation. Executive hereby represents to the Company that
(i) Executive has been provided with sufficient opportunity to review this
Agreement and has been advised by the Company to conduct such review with an
attorney of his choice, and (ii) the execution and delivery of this Agreement by
Executive and the Company and the performance by Executive of Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any employment agreement or other agreement or policy to which Executive is a
party or otherwise bound.

1.    Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement or
Executive’s employment.

m.    Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

n.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on following page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

Lantheus Medical Imaging, Inc.

 

/s/ Jeffrey Bailey     /s/ John Bakewell By: Jeffrey Bailey     John Bakewell
Title: President and Chief Executive Officer    

 

14



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This RELEASE (“Release”) dated as of                 , 20         between
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Company”), and
                             (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated March         , 2008 (the “Employment Agreement”); and

WHEREAS, the Executive’s employment with the Company has terminated effective
                     , 20        ;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

1.    Executive agrees to and does waive any claims he may have for employment
by the Company and agrees not to seek such employment or reemployment by the
Company in the future. The Executive, on his own behalf and on behalf of his
heirs, estate and beneficiaries, further does hereby release the Company, and in
such capacities, any of its subsidiaries or affiliates, and each of their
respective past, present and future officers, directors, agents, employees,
shareholders, investors, employee benefit plans and their administrators or
fiduciaries, insurers of any such entities, and its and their successors and
assigns and others related to such entities from any and all claims made, to be
made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the separation from the
Company, the severance of such employment relationship, or any act committed or
omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination, wrongful termination,
tort, emotional distress, pain and suffering, breach of contract, fraud,
defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. sec. 621, et seq., the Americans with Disabilities Act, the Family and
Medical Leave Act, the Civil Rights Act of 1964, Title VII, as amended, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
as amended, the Equal Pay Act, the Worker Adjustment and Retraining Notification
Act, the New York State Human Rights Law, the New York City Human Rights Law,
the Massachusetts Civil Rights Act, the Massachusetts Equal Pay and Maternity
Benefits Law, the Massachusetts Equal Rights for Elderly and Disabled Law, the
Massachusetts Small Necessities Leave Act, the Massachusetts Age Discrimination
Law, or any other federal, state or local law relating to employment,
discrimination in employment, termination of employment, wages, benefits or
otherwise. The Executive acknowledges and agrees that even though claims and
facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected. Employee does not waive his right to
have a charge filed with the Equal Employment Opportunity Commission (“EEOC”) or
any state civil rights agency or to participate in an investigation conducted by
the EEOC or any state civil rights agency; however, Employee expressly waives
his right to recover any monetary relief should any administrative agency,
including but not limited to the EEOC, pursue any claim on Employee’s behalf.

 

15



--------------------------------------------------------------------------------

2.    The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of the Company and/or its subsidiaries or affiliates in
accordance with their respective charters or bylaws or under an indemnification
agreement to which the Executive and the Company or any of its subsidiaries are
parties or under any applicable Directors and Officers insurance policies or
under any applicable law or (ii) to the Executive and his eligible,
participating dependents or beneficiaries under any existing group welfare
(excluding severance), equity, or retirement plan of the Company in which the
Executive and/or such dependents are participants.

3.    The Executive acknowledges that before entering into this Release, he has
had the opportunity to consult with any attorney or other advisor of the
Executive’s choice, and the Executive is hereby advised to consult with an
attorney. The Executive further acknowledges that by signing this Release, he
does so of his own free will and act, that it is his intention to be legally
bound by its terms, and that no promises or representations have been made to
the Executive by any person to induce the Executive to enter into this Release
other than the express terms set forth herein. The Executive further
acknowledges that he has carefully read this Release, knows and understands its
contents and its binding legal effect, including the waiver and release of
claims set forth in Paragraph 1 above.

4.    The Executive acknowledges that he has been provided at least 21 days to
review the Release. In the event the Executive elects to sign this Release prior
to this 21 day period, he agrees that it is a knowing and voluntary waiver of
his right to wait the full 21 days. The Executive further understand that he has
7 days after the signing hereof to revoke this Release by so notifying the
Company, Lantheus Medical Imaging, Inc., 331 Treble Cove Rd., Bldg. 600-2, N.
Billerica, MA 01862, Attention: Michael Duffy in writing, such notice to be
received by the Company within the 7 day period. This Release shall not become
effective or enforceable, and no payments or benefits under Sections
8(c)(ii)(B),(C) and (D) of the Employment Agreement, as applicable, shall be
made or provided, until this seven (7) day revocation period expires without the
Executive having revoked this Release.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

Lantheus Medical Imaging, Inc. By:       Name:     Title:         Employee Name
 

 

17



--------------------------------------------------------------------------------

EXHIBIT B

PRIOR WORKS

[None]

 

18